Bullard, J.,

delivered the opinion of the court.
This suit is brought by the holder against the endorsers of a promissory note, and the record furnishes evidence of the endorsement., of a demand and protest, with due notice of non-payment.
_ . The defence relied on is, that a previous endorsement on the note' was not genuine but a forgery committed by the drawer himself, aud that the note was endorsed by the defendant through error, he believing the previous endorsement to be genuine. The counsel for the appellant, in support of this ground, refers us to articles, 1875 and 1876 of the Louisiana Code. We are of opinion,. that he is not entitled to be relieved • on the ground of error or fraud, without showing *499that such error was caused by the plaintiff, or that he participated in the fraud. Such in substance was the charge of (he judge, on the trial in the first instance, and we think it correct. The plaintiff took the note in renewal of another by the same drawer, after making inquiry of the defendant, whether his endorsement was genuine, who assured him that it was. Nothing was said about the previous endorsement of Saulet. The plaintiff, therefore, took the note on the credit of the defendant’s endorsement, and no privity is shown between the plaintiff and the drawer, in relation to the forgery. Whether the endorsement was for the accommodation of the maker, or in the regular course of business, is, in our opinion, immaterial. Every endorsement is essentially an original contract., equivalent to the drawing of a new bill in favor of the holder, on the acceptor or obligor. The obligation of the endorser is, that if the obligor or acceptor does not pay at maturity, he will pay, on due notice of the dishonor of the bill. The forgery of a previous endorsement, does not release him from that obligation towards a bond fide holder, who took the note on the credit of his endorsement. The doctrine on the subject appears well settled, and in our opinion the verdict of the jury was legal and correct. Chitty on Bills, 484.
Whether the endorsement of a note was made for the accommodation of the drawer, or taken in the regular course of business, the holder can look to his immediate endorser, even if the endorsement preceding it is a forgery.
Every endorsement is essentially an original contract, equivalent ' to drawing a bill in favor of the holder on the acceptor or obligor.
It has been ruled in England, that the holder may declare against his immediate endorser, as on a bill of exchange, directed to the acceptor and payable to the plaintiff. Ib., 461.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.